      9:20-cv-02960-BHH       Date Filed 12/17/20     Entry Number 11       Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


Henry Lee Pinckney,              )
                                 )
                     Plaintiff,  )
                                 )                 Civil Action No. 9:20-2960-BHH
v.                               )
                                 )                               ORDER
U.S. District Court Officials,   )
                                 )
                                 )
                     Defendants. )
________________________________)

       This matter is before the Court upon Plaintiff’s pro se complaint alleging violations

of his constitutional rights. In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule

73.02(B)(2)(d) (D.S.C.), the matter was referred to a United States Magistrate Judge for

initial review.

       On November 5, 2020, Magistrate Judge Molly H. Cherry filed a Report and

Recommendation (“Report”) outlining the issues and recommending that the Court dismiss

this case without prejudice pursuant to Rule 41 of the Federal Rules of Civil Procedure

based on Petitioner’s failure to bring this case into proper form or otherwise comply with

the Court’s orders. Attached to the Report was a notice advising Plaintiff of the right to file

written objections to the Report within fourteen days of being served with a copy. To date,

no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                     The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to
      9:20-cv-02960-BHH        Date Filed 12/17/20      Entry Number 11       Page 2 of 2




which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge’s

findings and recommendations.

       Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report (ECF

No. 9) and hereby dismisses this action without prejudice in accordance with Rule 41 of the

Federal Rules of Civil Procedure.

       IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge

December 17, 2020
Charleston, South Carolina




                                                2
